DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to AFCP 2.0 filed on 11/23/2021.
Claims 1-45 are presented for examination.
Terminal Disclaimer
The terminal disclaimer filed on 12/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,303,819 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s amendments with respect to claims 1, 24, and 25 have been fully considered and are persuasive.  The rejection of 35 USC 101 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
now Patent No. 10,303,819, the entire contents of which is incorporated by reference herein.” 

Authorization for this examiner’s amendment was given in an interview with Matthew K. Wernli on 12/10/2021.

The application has been amended as follows: 
                1.            (Currently Amended)  A computer-implemented method for allocating hydrocarbon production, comprising:                         (i) receiving, from a client device communicably coupled to a server that comprises one or more computer hardware processors, a selection of a particular area identification (ID) of a plurality of area IDs stored on the server;                                (ii) determining, with the one or more computer hardware processors, based on the selected particular area ID, a plurality of hydrocarbon production values that comprise periodic area-level hydrocarbon production values associated with the particular area ID and a plurality of wells associated with the particular area ID;                           (iii) determining, with the one or more computer hardware processors, a decline curve computer-generated model for the area-level hydrocarbon production values associated with the particular area ID, such that the decline curve computer-generated model reduces one or more operational event artifacts in the periodic area-level hydrocarbon production values;                 (iv) modeling, with the one or more computer hardware processors, the aggregated 

24. (Currently Amended) A computer program product encoded on a non-transitory storage medium, the product comprising non-transitory, computer readable instructions for causing one or more computer hardware processors to perform operations comprising: 
(i) identifying, with the one or more computer hardware processors, a selection of a particular area identification (ID) of a plurality of area IDs stored on the server; 
(ii) determining, with the one or more computer hardware processors, based on the selected particular area ID, a plurality of hydrocarbon production values that comprise periodic area-level hydrocarbon production values associated with the particular area ID and a plurality of wells associated with the particular area ID;
 (iii) determining, with the one or more computer hardware processors, a decline curve computer-generated model for the area-level hydrocarbon production values associated with the particular area ID, such that the decline curve computer-generated model reduces one or more operational event artifacts in the periodic area-level hydrocarbon production values; 

(v) determining, with the one or more computer hardware processors, allocated well-level hydrocarbon production values based at least in part on the selected decline curve computer- generated model to display at the client device; and 
generating, with the one or more computer hardware processors, a user-viewable output file that comprises the determined allocated well-level hydrocarbon data values from step (v).  

25. (Currently Amended) A system of one or more computers comprising one or more computer hardware processors configured to perform operations including: 
(i) identifying, with the one or more computer hardware processors, a selection of a particular area identification (ID) of a plurality of area IDs stored on the server; 
(ii) determining, with the one or more computer hardware processors, based on the selected particular area ID, a plurality of hydrocarbon production values that comprise periodic area-level hydrocarbon production values associated with the particular area ID and a plurality of wells associated with the particular area ID; 
(iii) determining, with the one or more computer hardware processors, a decline curve computer-generated model for the area-level hydrocarbon production values associated with the particular area ID, such that the decline curve computer-generated model reduces one or more operational event artifacts in the periodic area-level hydrocarbon production values; 

 (v) determining, with the one or more computer hardware processors, allocated well-level hydrocarbon production values based at least in part on the selected decline curve computer- generated model to display at the client device; and
 generating, with the one or more computer hardware processors, a user-viewable output file that comprises the determined allocated well-level hydrocarbon data values from step (v).
Allowable Subject Matter
Claims 1-45 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: claims 1-45 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least: “(iii) determining, with the one or more computer hardware processors, a decline curve model for the area-level hydrocarbon production values associated with the particular area ID; (iv) modeling, with the one or more computer hardware processors, the aggregated periodic well-level hydrocarbon production values with the determined decline curve model; [[and]] (v) determining, with the one or more computer hardware processors, allocated well-level hydrocarbon production values based at least in part on the selected decline curve model to display at the client device” as recited in claims 1, 24, and 25.  
to determine when a well started producing on a lease and plugging dates are used to determine when a well stopped producing; allocating production to every well that is active on the lease, each allocation category is color coded so it can be quickly referenced to the production table. However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims “(iii) determining, with the one or more computer hardware processors, a decline curve model for the area-level hydrocarbon production values associated with the particular area ID; (iv) modeling, with the one or more computer hardware processors, the aggregated periodic well-level hydrocarbon production values with the determined decline curve model; [[and]] (v) determining, with the one or more computer hardware processors, allocated well-level hydrocarbon production values based at least in part on the selected decline curve model to display at the client device” as recited in claims 1, 24, and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        12/15/2021